SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8625 READING INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 95-3885184 (IRS Employer Identification No.) 500 Citadel Drive, Suite 300 CommerceCA (Address of principal executive offices) 90040 (Zip Code) Registrant’s telephone number, including area code: (213) 235-2240 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 6, 2007, there were 20,992,453 shares of Class A Nonvoting Common Stock, $0.01 par value per share and 1,495,490 shares of Class B Voting Common Stock, $0.01 par value per share outstanding. READING INTERNATIONAL, INC.AND SUBSIDIARIES TABLE OF CONTENTS Page PART I - Financial Information 1 Item 1 – Financial Statements 1 Consolidated Balance Sheets (Unaudited) 1 Consolidated Statements of Operations (Unaudited) 2 Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 – Quantitative and Qualitative Disclosure about Market Risk 41 Item 3A – Quantitative and Qualitative Disclosure about Interest Risk 43 Item 4 – Controls and Procedures 44 PART II – Other Information 45 Item 1 - Legal Proceedings 45 Item 2 - Change in Securities 45 Item 3 - Defaults upon Senior Securities 45 Item 4 - Submission of Matters to a Vote of Securities Holders 45 Item 5 - Other Information 45 Item 6 - Exhibits 45 SIGNATURES 46 CERTIFICATIONS 47 Table of Contents PART I – Financial Information Item 1 – Financial Statements Reading International, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) (U.S. dollars in thousands) June 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 22,391 $ 11,008 Receivables 7,619 6,612 Inventory 529 606 Investment in marketable securities 15,653 8,436 Restricted cash 714 1,040 Prepaid and other current assets 3,002 2,589 Total current assets 49,908 30,291 Land held for sale 1,985 Property held for development 1,721 1,598 Property under development 55,464 38,876 Property & equipment, net 179,939 170,667 Investment in unconsolidated joint ventures and entities 16,179 19,067 Investment in Reading International Trust I 1,547 Goodwill 19,027 17,919 Intangible assets, net 8,038 7,954 Other assets 5,214 2,859 Total assets $ 339,022 $ 289,231 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ 12,176 $ 13,539 Film rent payable 3,691 4,642 Notes payable – current portion 2,140 2,237 Note payable to related party – current portion 5,000 5,000 Current tax liabilities 4,376 9,128 Deferred current revenue 1,985 2,565 Other current liabilities 170 177 Total current liabilities 29,538 37,288 Notes payable – long-term portion 101,317 113,975 Note payable to related parties 9,000 9,000 Subordinated debt 51,547 Noncurrent tax liabilities 4,954 Deferred non-current revenue 532 528 Other liabilities 15,099 18,178 Total liabilities 211,987 178,969 Commitments and contingencies Minority interest in consolidated affiliates 5,292 2,603 Stockholders’ equity: Class A Nonvoting Common Stock, par value $0.01, 100,000,000 shares authorized, 35,495,729 issued and 20,992,453 outstanding at June 30, 2007 and 35,468,733 issued and 20,980,865 outstanding at December 31, 2006 216 216 Class B Voting Common Stock, par value $0.01, 20,000,000 shares authorized and 1,495,490 issued and outstanding at June 30, 2007 and December 31, 2006 15 15 Nonvoting Preferred Stock, par value $0.01, 12,000 shares authorized and no outstanding shares Additional paid-in capital 131,449 128,399 Accumulated deficit (49,579 ) (50,058 ) Treasury shares (4,306 ) (4,306 ) Accumulated other comprehensive income 43,948 33,393 Total stockholders’ equity 121,743 107,659 Total liabilities and stockholders’ equity $ 339,022 $ 289,231 See accompanying notes to consolidated financial statements. -1- Table of Contents Reading International, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (U.S. dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue Cinema $ 26,034 $ 23,954 $ 50,540 $ 46,463 Real estate 4,105 2,824 7,575 5,515 30,139 26,778 58,115 51,978 Operating expense Cinema 19,931 18,004 38,051 35,144 Real estate 1,864 1,756 3,865 3,468 Depreciation and amortization 3,047 3,337 6,016 6,577 General and administrative 3,879 3,076 7,555 6,441 28,721 26,173 55,487 51,630 Operating income 1,418 605 2,628 348 Non-operating income (expense) Interest income 84 26 229 87 Interest expense (2,034 ) (1,537 ) (3,930 ) (3,382 ) Net gain (loss) on sale of assets (185 ) 3 Other income (expense) 465 1 (271 ) (1,157 ) Loss before minority interest expense, income tax expense, and equity earnings of unconsolidated joint ventures and entities (67 ) (905 ) (1,529 ) (4,101 ) Minority interest expense (154 ) (192 ) (495 ) (272 ) Loss from continuing operations (221 ) (1,097 ) (2,024 ) (4,373 ) Gain on sale of a discontinued operation 1,912 1,912 Income (loss) before income tax expense and equity earnings of unconsolidated joint ventures and entities 1,691 (1,097 ) (112 ) (4,373 ) Income tax expense (443 ) (344 ) (942 ) (681 ) Income (loss) before equity earnings of unconsolidated joint ventures and entities 1,248 (1,441 ) (1,054 ) (5,054 ) Equity earnings of unconsolidated joint ventures and entities 386 1,207 2,042 1,674 Net income (loss) $ 1,634 $ (234 ) $ 988 $ (3,380 ) Earnings (loss) per common share – basic and diluted: Loss from continuing operations $ (0.01 ) $ (0.01 ) $ (0.04 ) $ (0.15 ) Earnings from discontinued operations 0.08 0.08 Basic and diluted earnings (loss) per share $ 0.07 $ (0.01 ) $ 0.04 $ (0.15 ) Weighted average number of shares outstanding – basic and diluted 22,487,943 22,413,995 22,485,480 22,431,834 See accompanying notes to consolidated financial statements. -2- Table of Contents Reading International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (U.S. dollars in thousands) Six Months Ended June 30, 2007 2006 Operating Activities Net income (loss) $ 988 $ (3,380 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Gain) loss recognized on foreign currency transactions (132 ) 6 Equity earnings of unconsolidated joint ventures and entities (2,042 ) (1,674 ) Distributions of earnings from unconsolidated joint ventures and entities 4,318 483 Gain on sale of marketable securities (224 ) Gain on sale of a discontinued operation (1,912 ) Gain (loss) on disposal of assets 185 (3 ) Loss on extinguishment of debt 97 Depreciation and amortization 6,016 6,577 Stock based compensation expense 539 45 Minority interest 495 272 Changes in operating assets and liabilities: Decrease (increase) in receivables 1,617 1,062 Increase in prepaid and other assets (183 ) (780 ) Decrease in accounts payable and accrued expenses (2,645 ) (1,134 ) Decrease in film rent payable (1,167 ) (220 ) Increase in deferred revenues and other liabilities 1,207 450 Net cash provided by operating activities 7,157 1,704 Investing activities Acquisitions (11,768 ) (3,689 ) Purchase of property and equipment (7,944 ) (4,645 ) Change in restricted cash 326 193 Investment in Reading International Trust I (1,547 ) Distributions of investment in unconsolidated joint ventures and entities 1,434 Investments in unconsolidated joint ventures and entities (1,800 ) Purchase of marketable securities (11,861 ) (219 ) Sale of marketable securities 4,010 Net cash used in investing activities (27,350 ) (10,160 ) Financing activities Repayment of long-term borrowings (43,539 ) (2,907 ) Proceeds from borrowings 78,204 8,038 Capitalized borrowing costs (2,254 ) Option deposit received 3,000 Proceeds from exercise of stock options 87 Repurchase of Class A Nonvoting Common Stock (792 ) Minority interest distributions (838 ) (1,489 ) Net cash provided by financing activities 31,573 5,937 Effect of exchange rate changes on cash and cash equivalents 3 86 Increase (decrease) in cash and cash equivalents 11,383 (2,433 ) Cash and cash equivalents at beginning of period 11,008 8,548 Cash and cash equivalents at end of period $ 22,391 $ 6,115 Supplemental Disclosures Interest paid $ 5,208 $ 4,021 Income taxes paid $ 123 $ 166 Non-cash transactions Increase (decrease) in cost basis of Cinemas 1, 2, & 3 related to the purchase price adjustment of the call option liability to related party $ (2,100 ) $ 1,037 Adjustment to retained earnings related to adoption of FIN 48 (Note 10) $ 509 $ Decrease in deposit payable and increase in minority interest liability related to the exercise of the Cinemas 1, 2 & 3 call option by a related party $ (3,000 ) $ Decrease in call option liability and increase in additional paid in capital related to the exercise of the Cinemas 1, 2 & 3 call option by a related party $ (2,513 ) $ Accrued construction-in-progress costs $ (2,440 ) $ See accompanying notes to consolidated financial statements. -3- Table of Contents Reading International, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) For the Six Months Ended June 30, 2007 Note 1 – Basis of Presentation Reading International, Inc., a Nevada corporation (“RDI” and collectively with our consolidated subsidiaries and corporate predecessors, the “Company,” “Reading” and “we,” “us,” or “our”), was founded in 1983 as a Delaware corporation and reincorporated in 1999 in Nevada.Our businesses consist primarily of: · the development, ownership and operation of multiplex cinemas in the United States, Australia, and New Zealand and · the development, ownership, and operation of retail and commercial real estate in Australia, New Zealand, and the United States, including entertainment-themed retail centers (“ETRC”) in Australia and New Zealand, and live theatre assets in Manhattan and Chicago in the United States. The accompanying unaudited consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim reporting and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission for interim reporting.As such, certain information and footnote disclosures typically required by US GAAP for complete financial statements have been condensed or omitted.There have been no material changes in the information disclosed in the notes to the consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 31, 2006 (“2006 Annual Report”).The financial information presented in this quarterly report on Form 10-Q for the period ended June 30, 2007 (the “June Report”), including the information under the heading, Management’s Discussion and Analysis of Financial Condition and Results of Operations, should be read in conjunction with our 2006 Annual Report which contains the latest audited financial statements and related footnotes. In the opinion of management, all adjustments of a normal recurring nature considered necessary to present fairly in all material respects our financial position, results of our operations and cash flows as of and for the three months and six months ended June 30, 2007 have been made.The results of operations for the three months and six months ended June 30, 2007 are not necessarily indicative of the results of operations to be expected for the entire year. Marketable Securities We have investments in marketable securities of $15.7 million at June 30, 2007.These investments are accounted for as available for sale investments in accordance withStatement of Financial Accounting Standards (“SFAS”) No. 115, “Accounting for Certain Investments in Debt and Equity Securities.”In accordance with the Financial Accounting Standards Board’s Emerging Issues Task Force (“EITF”) 03-1, “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments,” assessments of potential impairment for these investments are performed for each applicable reporting period.We have determined that there was no impairment for these investments at June 30, 2007.These investments have a cumulative unrealized gain of $639,000 included in accumulated other comprehensive income at June 30, 2007.For the three months and six months ended June 30, 2007 our net unrealized gain on marketable securities was $385,000 and $738,000, respectively.During the three months ended June 30, 2007, we sold $5.7 million of our marketable securities resulting in realized gain on sale of $224,000. Adjustments Subsequent to the issuance of our June 30, 2006 consolidated financial statements, we determined that we had overstated our real estate revenue and cinema operating expense by $1.2 million and $1.9 million for the three and six months ended June 30, 2006, respectively, due to an error in the elimination of intercompany rental -4- Table of Contents charges among our international subsidiaries.We have adjusted our consolidated statements of operations for the three and six months ended June 30, 2006 to correctly present consolidated real estate revenue and cinema operating expenses.The effects of the adjustment on our originally reported statements of operations are summarized below (dollars in thousands): Three months ended June 30, 2006 Six months ended June 30, 2006 Real Estate Revenue Cinema Expense Real Estate Revenue Cinema Expense As originally reported $ 4,007 $ 19,187 $ 7,435 $ 37,064 Intercompany eliminations (1,183 ) (1,183 ) (1,920 ) (1,920 ) As adjusted $ 2,824 $ 18,004 $ 5,515 $ 35,144 This adjustment had no impact on our operating income, on our losses from continuing operations, or on our net loss for the three and six months ended June 30, 2006.These adjustments were not material to the presentation of our consolidated financial statements for the three and six months ended June 30, 2006. Changes in Accounting Policies In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 158, “Employers’
